Fourth Court of Appeals
                               San Antonio, Texas
                                    November 5, 2018

                                   No. 04-17-00093-CR

                                  Bobby BORDELON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 16-2517-CV
                         Honorable William Old, Judge Presiding


                                     ORDER


Sitting:     Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

      After considering Appellant Bobby Bordelon’s Motion for Rehearing and the State’s
Response to the Motion for Rehearing, the Motion for Rehearing is DENIED.



                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court